Case: 6:20-cr-00002-REW-HAI Doc #: 340 Filed: 08/18/20 Page: 1 of 2 - Page ID#: 1004




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

  UNITED STATES OF AMERICA,                      )
                                                 )
        Plaintiff,                               )             No. 6:20-CR-2-REW-HAI
                                                 )
  v.                                             )
                                                 )                       ORDER
  JOHNATHON RAY PROFFITT,                        )
                                                 )
        Defendant.                               )
                                                 )

                                           *** *** *** ***

        After conducting Rule 11 proceedings, see DE 325 (Minute Entry), Judge Ingram

 recommended that the undersigned accept Defendant Proffitt’s guilty plea and adjudge him guilty

 of Counts 1 and 9 of the Superseding Indictment. See DE 327 (Recommended Disposition); see

 also DE 207 (Superseding Indictment). Judge Ingram expressly informed Defendant of his right

 to object to the recommendation and to secure de novo review from the undersigned. See DE 327

 at 3. The established, 3-day objection deadline has passed, and no party has objected.

        While this Court reviews de novo those portions of a Recommended Disposition to which

 a party objects, see 28 U.S.C. § 636(b)(1), it is not required to “review . . . a magistrate[] [judge’s]

 factual or legal conclusions, under a de novo or any other standard, when neither party objects to

 those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). When the parties do not object to the

 Magistrate Judge’s recommended disposition, they waive any right to review. See Fed. R. Crim.

 P. 59(b); United States v. White, 874 F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to

 lodge a specific objection to a particular aspect of a magistrate judge’s report and recommendation,

 we consider that issue forfeited on appeal.”); see also United States v. Branch, 537 F.3d 582, 587
Case: 6:20-cr-00002-REW-HAI Doc #: 340 Filed: 08/18/20 Page: 2 of 2 - Page ID#: 1005




 (6th Cir. 2008) (noting that “[t]he law in this Circuit is clear” that a party who fails to object to a

 magistrate judge’s recommendation forfeits his right to appeal its adoption).

        The Court thus ADOPTS DE 327, accepts the plea, and ADJUDGES Johnathon Ray

 Proffitt guilty of the offenses charged in Counts 1 and 9 of the Superseding Indictment. The Court

 further preliminarily ADJUDGES forfeitable the DE 207 identified property, per Judge Ingram’s

 recommendation and Defendant’s concession of forfeitability. The Court further CANCELS the

 jury trial (currently set for October 13, 2020) as to Proffitt. An Order scheduling sentencing

 follows. Defendant remains detained per prior Orders.

        This the 18th day of August, 2020.
